Citation Nr: 0705930	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-14 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, 
(Montgomery GI Bill); Chapter 32, Title 38, United States 
Code (Veterans Educational Assistance Program); or Chapter 
1606, Title 10, United States Code (Montgomery GI Bill-
Selected Reserve).


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claim. 

The veteran requested a personal hearing before a Travel 
section of the Board in his April 2005 VA Form 9.  The 
veteran failed to appear for his hearing in August 2005.  The 
request is deemed withdrawn.  38 C.F.R. § 20.704.  It appears 
the veteran's current address is unknown, as he has 
apparently left the Philippines, but he has not notified VA 
of his location.


FINDINGS OF FACT

1.  The veteran first entered active duty in March 1981.

2.  The veteran made no contributions to the Veterans 
Educational Assistance Program.

3.  The veteran never had service with the Selected Reserves.


CONCLUSIONS OF LAW

1. The criteria for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§§ 21.7040, 21.7042 (2006).

2. The requirements for eligibility for educational 
assistance under the Veterans Educational Assistance Program 
(Chapter 32) have not been met.  38 U.S.C.A. § 3202 (West 
2002); 38 C.F.R. § 21.4131 (2006).

3. The requirements for eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16132, 16133 (2004); 38 
C.F.R. §§ 21.7540, 21.7550 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Eligibility to Educational Benefits

VA law and regulation, 38 U.S.C.A. § 3011, 3012 and 38 C.F.R. 
§ 21.7040, 21.7042, 21.7044, provide that an individual may 
establish eligibility for basic educational assistance based 
on service on active duty under the following terms, 
conditions and requirements.

With his claim in December 2004, the veteran applied for 
educational benefits, indicating that he did not know which 
program applied to him.  The RO considered his claim under 
all three current educational programs, as will the Board.   
VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application). 

The primary legal criteria governing eligibility for Chapter 
30 educational assistance benefits (Montgomery GI Bill) are 
specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 
C.F.R. § 21.7042.  In particular, under 38 U.S.C.A. § 
3011(a)(1)(A) (West 2002) and 38 C.F.R. § 21.7042(a)(1) 
(2006), eligibility may be established when an individual 
first entered into active duty as a member of the Armed 
Forces after June 30, 1985.  The veteran's DD 214 indicates 
that the veteran retired in March 2001 from an active duty 
period with 20 years active duty service.  Also, the veteran 
indicated on his claim for benefits that he first entered 
active duty in March 1981.  The evidence clearly establishes 
that the veteran first entered active duty in March 1981, 
well prior to July 1, 1985.  Accordingly, the veteran is not 
eligible for Chapter 30 educational assistance benefits under 
the criteria of 38 C.F.R. § 21.7042.  

In the alternative, Chapter 34 of title 38, U.S. Code, the 
Vietnam-era GI bill, provided for educational-assistance 
benefits to veterans who served on active duty for a period 
of 180 days, any part of which occurred between January 31, 
1955, and January 1, 1977.  See 38 U.S.C.A. § 3452(a)(1)(A).  
Chapter 30 now provides for educational benefits for 
veterans, and is available to some veterans who previously 
qualified for benefits under Chapter 34.  As indicated above, 
the veteran first entered active duty in March 1981.  
Accordingly, he did not qualify for Chapter 34 benefits.

The Veterans Educational Assistance Program (VEAP) under 
Chapter 32, Title 38, U.S. Code, is available to veterans who 
entered service after December 31, 1976 and before July 1, 
1985.  38 U.S.C.A. § 3221; 38 C.F.R. § 21.5040.  The veteran 
meets all requirements for the minimum length of active duty 
service and requirements as to dates of service applicable to 
the Chapter 32 VEAP program.  Id.  

However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  Under 38 U.S.C.A. § 
3221(a), each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the Chapter 32 education benefits program.  
A veteran establishes eligibility for education benefits 
under Chapter 32 by enrolling in the program and 
participating during active service prior to July 1, 1985.  
Each person electing to participate in the program shall 
agree to have a monthly deduction made from the person's 
military pay in an amount ranging from $25 to $100, and the 
maximum total contribution allowed per person is $2,700.  A 
lump sum payment may be made in lieu of the monthly payments.  
See 38 U.S.C.A. § 3222.  The evidence shows that the veteran 
made no contribution toward VEAP.  The contribution must be 
made to create eligibility.  Without it, the veteran is not 
entitled to benefits under the Chapter 32 Veterans 
Educational Assistance Program.  

Finally, additional education benefits are available under 10 
U.S.C.A. § 1606, the Montgomery GI Bill-Selected Reserve.  
This program is for members of the Selected Reserve of the 
Army, Navy, Air Force, Marine Corps, and Coast Guard, and the 
Army and Air National Guard. The Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to 10 U.S.C., Chapter 1606. See 38 C.F.R. § 21.7540(a). To be 
eligible for Chapter 1606 benefits, a claimant must have 
served as an active member of the Selected Reserves; there is 
no indication that the veteran has such service.

The Board recognizes the veteran's contentions that he was 
misinformed about his eligibility during service.  Although 
VA is required to inform the veteran correctly about basic 
eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation by VA 
or military officials cannot involve payment of benefits 
where statutory requirements for such benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Generally, the 
Supreme Court has held that everyone dealing with the 
government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Jaquay v. West, 11 Vet. App. 67, 74 (1998).  In other words, 
even if the veteran was misinformed as he contends, the Board 
is without legal authority to grant his claim on that basis.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

In the present case, the record does not show that the 
veteran was provided with notification of the VCAA, including 
the evidence necessary to substantiate his claim and the 
division of responsibilities between VA and the veteran in 
procuring the evidence relevant to his claim in accordance 
with 38 U.S.C.A. § 5103(a).  However, as explained above, the 
Board finds that in this case the law, and not the evidence, 
is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, not 
factual evidence, is dispositive.)  See also VAOPGCPREC 2- 
2004 (2004) (holding that VCAA notice not required where 
evidence could not establish entitlement to benefit claimed.)  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of § 21.1032(a)." 

After consideration of all the evidence of record, the RO 
denied the veteran's claim by letter in December 2004.  The 
veteran submitted a notice of disagreement in January 2005.  
In March 2005, the RO issued a statement of the case (SOC) 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  Based on the 
foregoing, the Board finds that the veteran was fully advised 
of the evidence needed to substantiate his claim and that all 
relevant evidence necessary for an equitable disposition of 
his appeal has been obtained.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).





	(CONTINUED ON NEXT PAGE)



ORDER

Eligibility for educational benefits under Chapter 30 or 
Chapter 32, Title 38, United States Code, or under Chapter 
1606, Title 10, United States Code, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


